10-1002-ag
         Dong v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A094 915 977
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of May, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                DEBRA ANN LIVINGSTON,
10                DENNY CHIN,
11                     Circuit Judges.
12       _______________________________________
13
14       SIHAI DONG, ALSO KNOWN AS SHIHAI DONG,
15       SHI HAI DONG,
16                Petitioner,
17
18                        v.                                    10-1002-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:         Farah Loftus, Law Office of Farah Loftus,
26                               Century City, California
27
28       FOR RESPONDENT:         Tony West, Assistant Attorney General;
29                               Jamie M. Dowd, Senior Litigation Counsel;
 1                        Sabatino F. Leo, Trial Attorney, Office
 2                        of Immigration Litigation, Civil
 3                        Division, U.S. Department of Justice,
 4                        Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner, Sihai Dong, a native and citizen of the

11   People’s Republic of China, seeks review of a March 5, 2010,

12   decision of the BIA affirming the May 14, 2008, decision of

13   Immigration Judge (“IJ”) Douglas B. Schoppert denying his

14   application for asylum, withholding of removal, and relief

15   under the Convention Against Torture (“CAT”).     In re Sihai

16   Dong, No. A094 915 977 (B.I.A. March 5, 2010), aff’g No.

17   A094 915 977 (Immig. Ct. N.Y. City May 14, 2008).    We assume

18   the parties’ familiarity with the underlying facts and

19   procedural history of the case.

20       Under the circumstances of this case, we review both

21   the IJ’s and the BIA’s opinions “for the sake of

22   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

23   2008).   The applicable standards of review are well-

24   established.     See Corovic v. Mukasey, 519 F.3d 90, 95 (2d

25   Cir. 2008); Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).


                                     2
 1   Pursuant to the REAL ID Act which governs this case, an

 2   adverse credibility determination may be based on an asylum

 3   applicant’s demeanor, the plausibility of his or her

 4   account, inconsistencies in his or her statements, the

 5   consistency of such statements with other evidence, and any

 6   inaccuracies or falsehoods in such statements, without

 7   regard to whether they go “to the heart of the applicant’s

 8   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).

 9       The IJ reasonably found Dong not credible because:

10   (1) his testimony that he feared returning to China because

11   of his practice of Falun Gong was inconsistent with his

12   statement to a Border Patrol Officer that he entered the

13   United States only to “seek employment”; and (2) he provided

14   insufficient corroboration to rehabilitate his otherwise

15   incredible testimony.   Dong does not challenge either of

16   these findings, which stand as valid bases for the IJ's

17   adverse credibility determination.   See Li v. Mukasey, 529

18 F.3d 141, 146-47 (2d Cir. 2008); see also 8 U.S.C. §

19   1158(b)(1)(B)(iii).

20       The IJ also found Dong not credible based on: (1) his

21   inconsistent testimony regarding the date of his detention

22   and the length of time for which he was practicing Falun

23   Gong at the time of his arrest; and (2) his inconsistent


                                   3
 1   testimony regarding the requirement that he report to

 2   Chinese authorities following his detention.    Although Dong

 3   argues that these inconsistencies were too minor to support

 4   an adverse credibility determination, “an IJ may rely on any

 5   inconsistency or omission in making an adverse credibility

 6   determination as long as the ‘totality of the circumstances’

 7   establishes that an asylum applicant is not credible.”     Xiu

 8   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)

 9   (emphasis in original).    Dong further asserts that he

10   testified inconsistently because he was “very nervous” and

11   explains that he did not mention the requirement that he

12   report to the police because he did not believe it was

13   “quite important.”   Although Dong provided these possible

14   explanations for his inconsistent testimony, no reasonable

15   factfinder would be compelled to credit these explanations.

16   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

17       Given the inconsistencies among Dong’s statements, the

18   adverse credibility determination is supported by

19   substantial evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii).

20   Because the only evidence that Dong would be persecuted or

21   tortured depended on his credibility, the IJ properly denied

22   his applications for asylum, withholding of removal, and CAT

23   relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

                                     4
 1   2006).

 2       For the foregoing reasons, the petition for review is

 3   DENIED.   As we have completed our review, any stay of

 4   removal that the Court previously granted in this petition

 5   is VACATED, and any pending motion for a stay of removal in

 6   this petition is DISMISSED as moot. Any pending request for

 7   oral argument in this petition is DENIED in accordance with

 8   Federal Rule of Appellate Procedure 34(a)(2), and Second

 9   Circuit Local Rule 34.1(b).

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk




                                    5